UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of section 54(a) of the Investment Company Act of 1940, as amended (the “Act”), to be subject to the provisions of sections 55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name:Harvest Capital Credit Corporation Address of Principal Business Office (No. & Street, City, State, Zip Code): 450 Park Avenue, Suite 500 New York, New York 10022 Telephone number (including area code): (212) 906-3500 Name and address of agent for service of process: Richard P. Buckanavage President and Chief Executive Officer Harvest Capital Credit Corporation 450 Park Avenue, Suite 500 New York, New York 10022 Check one of the following: [x] The company has filed a registration statement for a class of equity securities pursuant to section 12 of the Securities Exchange Act of 1934.Give the file number of the registration statement, or if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed: May 2, 2013 [ ] The company is relying on rule 12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of the company: The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of any subsidiary of the company: The undersigned company certifies that it is a closed-end company organized under the laws of the State of Delaware and with its principal place of business in the State of New York; that it will be operated for the purpose of making investments in securities described in section 55(a)(1) through (3) of the Act; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. Pursuant to the requirements of the Act, the undersigned company has caused this notification of election to be subject to sections 55 through 65 of the Act to be duly signed on its behalf in the City of New York in the State of New York on the 2nd day of May, 2013. [SEAL] Harvest Capital Credit Corporation By: /s/ Richard P. Buckanavage Name: Richard P. Buckanavage Title:President and Chief Executive Officer Attest: /s/ Craig R. Kitchin Name: Craig R. Kitchin Title:Chief Financial Officer, Chief Compliance Officer and Secretary
